Citation Nr: 1106391	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-28 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim for entitlement to service connection 
for degenerative arthritis of the left hip, status post joint 
replacement.

2.  Entitlement to service connection for degenerative arthritis 
of the left hip, status post joint replacement.  

3.  Entitlement to service connection for degenerative arthritis 
of the right hip, status post joint replacement.  

4.  Entitlement to service connection for left ear hearing loss. 

5.  Entitlement to service connection for right ear hearing loss. 

6.  Entitlement to service connection for tinnitus. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from 
June 1960 to July 1968 and November 1979 to April 1983, with 
additional service in the Navy Reserve. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(RO).  In that rating decision, the RO reopened the previously 
denied claim for entitlement to service connection for 
degenerative arthritis of the left hip, status post joint 
replacement, but it confirmed and continued the denial of the 
underlying claim.  The RO also denied the claims for entitlement 
to service connection for degenerative arthritis of the right 
hip, status post joint replacement, for bilateral hearing loss, 
and for tinnitus. 

It is noted that the RO originally denied the Veteran's left hip 
claim in a January 2004 rating decision, finding that there was 
no medical evidence of that the Veteran's pre-existing left hip 
disorder was aggravated by his period of service.  The Veteran 
was notified of that decision later that month, but he did not 
appeal and the January 2004 rating decision is the last final 
decision of record.

While the August 2008 RO decision addressed the matter on a de 
novo basis, for purposes of establishing jurisdiction, the Board 
is required to make a decision in the first instance as to 
whether new and material evidence was received warranting the 
reopening of this matter.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir 1996).  The Board has re-characterized the issue 
accordingly to reflect the procedural status of the previously 
denied claim.

In August 2010, the Veteran testified before the undersigned 
during a hearing held at the RO. During the hearing, the 
undersigned identified the issue on appeal and he noted what 
pertinent evidence was outstanding and might assist in 
substantiating the claim.  Additionally, the Veteran through his 
testimony, with the assistance of his representative, 
demonstrated actual knowledge of the elements necessary to 
substantiate the claim.  See Bryant vs. Shinseki, 23 Vet. App. 
488 (2010).  A copy of the hearing transcript has been associated 
with the claims folder.

At the time of the hearing, the Veteran submitted evidence 
directly to the Board along with a written waiver of 
consideration of such evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  An unappealed January 2004 rating decision denied service 
connection for degenerative arthritis of the left hip, status 
post joint replacement.

2.  The additional evidence associated with the claims file 
subsequent to the January 2004 rating decision is not cumulative 
or redundant of the evidence previously of record and is 
sufficient, when considered by itself or with previous evidence 
of record, to raise a reasonable possibility of substantiating 
the claim.

3.  There is clear and unmistakable medical evidence that shows 
the Veteran had a bilateral chronic slipped capital femoral 
epiphysis that preexisted his periods of service.  

4.  The weight of the competent medical evidence shows that the 
Veteran's pre-existing bilateral hip disorder was likely 
aggravated by his periods of service, resulting in the current 
arthritis of the bilateral hips.  

5.  The evidence of record does not show that the Veteran has a 
current left ear hearing loss disability for VA purposes.    

6.  Resolving all doubt in the Veteran's favor, the evidence of 
record is at least in equipoise on the issue of whether right ear 
hearing loss is related to the Veteran's periods of service.  

7.  The Veteran's tinnitus is likely related to his periods of 
service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim 
of entitlement to service connection for degenerative arthritis 
of the left hip, status post joint replacement.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  The criteria for entitlement to service connection for 
degenerative arthritis of the left hip, status post joint 
replacement, have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2010).

3. The criteria for entitlement to service connection for 
degenerative arthritis of the right hip, status post joint 
replacement, have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2010).

4.  The criteria for entitlement to service connection for left 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.385 (2010).

5.  The criteria for entitlement to service connection for right 
ear hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 
3.309, 3.385 (2010).

6.  The criteria for entitlement to service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Considering the duties imposed by VCAA and its implementing 
regulations, and given the Board's favorable disposition of the 
Veteran's petition to reopen his claim for degenerative arthritis 
of the left hip, status post joint replacement and the
claims for entitlement to service connection for bilateral hip 
disorders, right ear hearing loss and tinnitus, since the full 
benefits requested are being granted in this decision, any lapse 
in duties to notify or assist have not prejudiced those claims.  

With regard to the claim of entitlement to service connection for 
left ear hearing loss, VA is required to notify the claimant of 
the information and evidence not of record that is necessary to 
substantiate the claim.  VA will inform the Veteran of the type 
of information and evidence that VA will seek to provide, and of 
the type of information and evidence, the claimant is expected to 
provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to 
the claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  These VCAA notice requirements apply to all elements of 
a claim for service connection, so VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

Here, VA sent a letter to the Veteran in November 2007 that 
informed him of what evidence is required to substantiate the 
claims, and apprised him as to his and VA's respective duties for 
obtaining evidence.  In addition, the letter also informed the 
Veteran why his claim was previously denied in an earlier final 
rating decision.   In the November 2007 notice letter, VA also 
informed the Veteran how it determines the disability rating and 
the effective date for the award of benefits if service 
connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006). The Board finds that the VCAA duty to notify was 
fully satisfied as to the Veteran's claim. 

In addition to its duty to notify the Veteran with regard to his 
claim, VA also has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
records of pertinent medical treatment since service, and 
providing the Veteran a medical examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  He was afforded an 
audiologic examination in November 2009 and an ear disease 
examination in January 2010.   Based on the findings from the 
November 2009 VA audiologic examination, the examiner found that 
additional testing was required by an ear specialist prior to 
providing a medical nexus opinion.  Based on further testing, 
January 2010 VA ear disease examiner determined that the etiology 
of the Veteran's hearing loss and tinnitus did not have an onset 
in service and were not related to his periods of service.  The 
Board finds the VA examination report is adequate for VA 
adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).

The Veteran has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and its duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. 
§§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  Petition to Reopen a Previously Denied Claim

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.  Pursuant to 
38 U.S.C.A. § 5108, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to that claim.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Evidence of record at the time of the January 2004 rating 
decision contained the Veteran's service treatment records from 
his first and second periods of service as well as his periods of 
Reserve service.  The records from the Veteran's first period of 
service do not show any complaints, treatment or diagnosis for 
any left hip problems.  The first evidence of left hip problems 
is shown in a November 1971 service treatment record, which comes 
during the Veteran's Navy Reserve service.  At that time, the 
record shows that the Veteran underwent a left cup arthroplasty 
with permanent insertion of metal cup prosthesis in service.  
Later Reserve service treatment records show that he underwent 
hip replacements with prosthesis in the right hip in 1978 and in 
the left hip in 1979.  The report of an April 1983 examination 
prior to separation from his second period of service shows the 
Veteran's lower extremities were evaluated as normal.  The report 
of an August 1986 examination shows that x-ray evidence revealed 
some deterioration around the prosthesis and the Veteran was 
diagnosed with bilateral hip prosthesis with progressive 
degeneration.  The Veteran was no longer considered qualified for 
service.  None of the service treatment records showed that the 
Veteran's left hip disorder was incurred in or aggravated by his 
periods of military service.  

At the time of the last final rating decision, the record also 
contained private treatment records dated 1978 to 2003 that 
showed the Veteran continued to have bilateral hip problems and 
required further surgical treatment after his separation from his 
second period of service. 

The RO denied the Veteran's claim in January 2004 because there 
was no medical evidence that showed the left hip disorder was 
incurred in or aggravated by his periods of service.

Since January 2004, additional private and VA medical treatment 
records were added to the record.  The additional evidence 
includes the medical statements from the Veteran's treating 
orthopedic surgeon, Dr. H. L. S. dated November 2006, February 
2007, and August 2010.  In these statements, Dr. S. discusses how 
the physical requirements of the Veteran's active duty service 
aggravated his pre-existing bilateral hip condition.   Additional 
evidence also includes the report of an August 2008 VA 
examination in which the examiner opined that the Veteran's 
degenerative arthritis in the left hip was not aggravated by his 
periods of service.  

The Board finds that the additional evidence received since the 
May 2004 rating decision relates to the unestablished fact 
necessary to substantiate the claim. Although the findings in the 
August 2008 VA examination report does not assist in 
substantiating the Veteran's claim, the medical statements from 
Dr. S. relate to the unestablished fact necessary to substantiate 
the claim.  Specifically, these statements show that the 
Veteran's his left hip disorder was aggravated by his periods of 
service and it is sufficient to raise a reasonable possibility of 
substantiating the claim.

The Board accordingly finds new and material evidence has been 
received to reopen the claim for service connection on appeal.  
See 38 C.F.R. § 3.156.  The Veteran's appeal is granted to that 
extent.

3.  Service Connection 

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

Service connection may be granted for any disease initially 
diagnosed after service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time. If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.

Generally, direct service connection may not be granted without 
medical evidence of a current disability; medical evidence, or in 
some circumstances lay evidence, of in- service incurrence or 
aggravation of a disease or injury; and, a link, established by 
medical evidence, between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd, 78 F.3d 604 (Fed. Cir. 1996).

A veteran is presumed to have been sound upon entry into the 
military, except as to conditions noted at the time of the 
acceptance, examination, or enrollment, or where clear and 
unmistakable evidence demonstrates that the condition existed 
before acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  By "clear and unmistakable 
evidence" is meant that which cannot be misunderstood or 
misinterpreted; it is that which is undebatable.  Vanerson v. 
West, 12 Vet. App. 254 (1999).

To rebut the presumption of sound condition under 38 U.S.C. § 
1111, VA must show by clear and unmistakable evidence that (1) 
the condition existed prior to service, and (2) the condition was 
not aggravated by service.  The claimant is not required to show 
that the condition increased in severity in service before VA's 
duty under the second prong of the rebuttal standard attaches.  
Since 38 C.F.R. § 3.304(b) conflicts with 38 U.S.C.A. § 1111, the 
C.F.R. section is invalid and should not be followed.  VAOPGCPREC 
003-03 (July 16, 2003)

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); 38 C.F.R. §§ 3.102.  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365

Bilateral Hip Disorder (Degenerative Arthritis, Status Post Joint 
Replacements)

The Veteran seeks entitlement to service connection for bilateral 
hip disorder.  Specifically, he asserts that his military service 
working in the maintenance of aircrafts during his first period 
of service aggravated his pre-existing bilateral hip disorder.  
The Veteran reports that he first experienced bilateral hip pain 
in1968, but he did not seek any treatment until two years after 
separation from his first period of service in 1970.  He further 
reports that since that time he has undergone four left hip 
surgeries and three right hip surgeries.  See August 2010 Board 
Hearing Transcript, pgs 3 to 5. 

The record shows that the Veteran has degenerative arthritis, 
status post hip replacement, bilaterally.  See the report of the 
August 2008 VA examination.   While there is no evidence of any 
hip disorder shown on the report of the Veteran's June 1960 
examination prior to enlistment in his first period of service, 
the record contains multiple statements from Dr. H. L. S. that 
show the Veteran had an undiagnosed childhood disorder, slipped 
capital femoral epiphysis, that affected both of his hips.  See 
medical statements from Dr. S. dated July 1972, November 2006, 
February 2007 and August 2010.  Dr. S. stated that he first 
treated the Veteran in 1971 for left hip pain, and at that time, 
the x-ray films revealed that the Veteran's hips were in a slight 
mal-alignment due to slipped capital femoral epiphysis.  Dr. S. 
further stated that the Veteran's active military career put 
excessive pressure on the Veteran's already diseased hip sockets 
and slowly caused traumatic arthritis in both of his hips and 
subsequently lead to the bilateral hip replacements.  See medical 
statement dated August 2010. 

The record contains clear and unmistakable evidence that the 
Veteran's bilateral hip disorder (chronic slipped capital femoral 
epiphysis) pre-existed his period of service.  38 U.S.C.A. § 
1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); see 
also Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).  The 
Veteran does not contend otherwise.  As such, the focus of this 
matter is whether the pre-existing chronic slipped capital 
femoral epiphysis in the Veteran's hips was permanently 
aggravated by any aspect of his periods of service.  See U.S.C.A. 
§ 1111.  

The first question to address when discussing the possibility of 
permanent aggravation is: Did the Veteran's condition increase in 
severity, beyond the natural progression of the disorder, during 
either periods of service?  

None of the service treatment records from the Veteran's first 
period of service show any complaint, treatment or diagnosis for 
hip problems.  The report of a June 1968 examination prior to his 
separation shows that the Veteran's lower extremities were 
evaluated as normal.  An examination report from the Veteran's 
Reserve service dated October 1969 continues to show no 
abnormalities in the lower extremities. 

The first service treatment record that shows any hip problems 
are contained in a March 1972 Reserve examination report, where 
it was noted that the Veteran had underwent a hip cup 
arthroplasty in November 1971.  An April 1972 report of a 
physical fitness determination shows that the Veteran was found 
not physically qualified for retention in the Reserves.  A 
January 1973 record shows that the Veteran was later determined 
physically qualified for active duty in the Reserves.  

The record does not contain a report of an examination prior to 
the Veteran's second period of service; however, the service 
treatment records do show the Veteran had a history of total hip 
replacements in October 1978 in his right hip and in March 1979 
in his left hip prior to his re-enlistment.  The report of an 
April 1983 examination prior to separation from his second period 
of service shows no abnormalities in the Veteran's lower 
extremities, except for surgical scars on his right and left 
hips.  On an associated report of medical history, the Veteran 
marked that he had a history of arthritis in his hips and 
bilateral hip surgeries were noted.  The Veteran also remarked 
that he was in "good health" at that time. 

Subsequent service treatment records from the Veteran's Reserve 
service show deterioration in his hips starting in 1986.  An 
August 1986 x-ray report shows that the Veteran's right hip 
prosthesis was loose.  On the report of an August 1986 
examination, it was noted that an x-ray reports showed some 
deterioration around the prosthesis.  The Veteran was diagnosed 
bilateral hip prosthesis with progressive degeneration.  The 
Veteran was determined to be physically unfit for retention in 
the Reserve service.  

Here, the service treatment records from both periods of the 
Veteran's active service do not reflect any permanent aggravation 
of his pre-service left and right hip disorders.  In fact, the 
lack of any record of complaints of or treatment for hip problems 
during the Veteran's first and second period of service is 
evidence against permanent aggravation of the pre-existing 
disorders during those periods.  The record shows that the 
Veteran underwent surgeries on his hips in 1971, 1978 and 1979, 
which comes after his first period of service and prior to his 
second period of service.  Furthermore, his hips were evaluated 
as normal at his separation examinations in 1968 and 1983, so 
there was no evidence of any increase in disability at the time 
of his discharge during either period of his active service.  

There is no evidence that shows that any disability involving the 
Veteran's hips prior to his entrance into service in 1960 had 
increased in severity during his first period of service and 
following his re-enlistment into his second period of service.  
Accordingly, with no showing on an increase in severity during 
either period of service, inservice aggravation is not presumed.  

As discussed above, the record does show that the Veteran had a 
bilateral hip disorder that predated his service.  It also shows 
that the Veteran was not treated for any hip problems during his 
first period of service, and at the time of his separation in 
1968, his hips were evaluated as normal.  This evidence tends to 
go against the Veteran's claim for aggravation of his pre-
existing bilateral hip disorder due to his military service.

However, the Board cannot ignore the fact that there was x-ray 
evidence of bilateral hip problems within just two years after 
his separation from his first period of service.  Moreover, the 
Veteran required two surgeries on his left hip and one surgery on 
his right hip within the ten years following his separation in 
1969.  Evidence of such a progressive degenerative process in 
both hips suggests an increased severity in the Veteran's 
underlying pre-service bilateral hip disorder. 

Turning to the next question whether the evidence of record shows 
that the Veteran's pre-existing disorder was aggravated 
(permanently worsened) by his periods of service, the record 
contains conflicting medical opinions on this matter.  

As noted above, the record contains several statements from Dr. 
S, an orthopedic surgeon.  Collectively, in these statements, Dr. 
S. opined that the Veteran's pre-existing bilateral hip disorder 
was permanently aggravated by his military service.  In a very 
lengthy November 2006 medical statement, Dr. S. went through the 
analysis of how the Veteran developed degenerative arthritis in 
both of his hips at the unusually early age of 30.  Dr. S. noted 
that the initial severity of the Veteran's slipped capital 
femoral epiphysis was stage I, and if it had been diagnosed 
earlier, the Veteran would have been directed towards more 
sedentary activities instead of those highly physical activities 
that are involved in active military service.  

To that extent, Dr. S. opined that the type of physical labor 
that the Veteran performed during his military service - the 
squatting, bending, kneeling and stooping required in the 
maintenance and inspection of all electronic gear on aircrafts - 
caused him to develop a "very positive type of traumatic 
arthritis superimposed on a minimal slipped epiphysis."  See 
February 2007 medical statement.  Essentially, Dr. S. concluded 
that the Veteran's service caused excessive pressure on his hips 
aggravated the pre-existing slipped capital femoral epiphysis and 
lead to the development of traumatic arthritis in both of his 
hips at an earlier age than normal for someone with that 
congenital disorder.  

In contrast, the record contains a negative medical nexus opinion 
the August 2008 VA examiner, a nurse practitioner.  In the August 
2008 VA examination report, the examiner opined that Veteran's 
pre-existing bilateral hip disorder was not aggravated by any 
part of his military service.  The VA examiner noted that 
evidence of degenerative arthritis at an early age is the natural 
course of chronic slipped capital femoral epiphysis.   The VA 
examiner supported her conclusion by citing to medical literature 
that showed patients with untreated slipped capital femoral 
epiphysis developed degenerative arthritis at an earlier age and 
in a more severe state.  

The Board has considered both medical opinions and it finds that 
the multiple statements from Dr. S. bear more probative value in 
this matter.  It is the Board's duty to assess the credibility 
and probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor one 
medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  

Here, the Board has a couple of reasons to favor the opinion from 
Dr. S. over that of the VA examiner's opinion.  First, Dr. S. is 
an orthopedic surgeon who has treated the Veteran since 1971, and 
he is very familiar with the development of the Veteran's 
bilateral hip disorder.  In contrast, the VA examiner is only a 
nurse practitioner.  Although the VA examination report was 
administratively co-signed by a medical internist, neither of the 
VA professionals who reviewed the Veteran's claim folder has 
specialized in the bone processes like Dr. S.   

Second, although the VA examiner noted that the onset of 
degenerative arthritis at any early age was a natural development 
of untreated slipped capital femoral epiphysis, the VA examiner 
failed to consider whether it was highly unusual to have such 
significant degenerative arthritis at the age of 30.  The Board 
notes that the Veteran's bilateral hip disorder was so severe by 
the age of 30 that he required surgical invention as opposed to 
some less aggressive form of treatment. 

Third, while both the VA examiner and Dr. S. cited medical 
literature in support of their conclusions, Dr. S. has the added 
expertise in the area of bone disease process to analyze the 
medical literature and make it more applicable to the matter at 
hand.  

Moreover, Dr. S. has provided a lengthy analysis of how the 
activities during the Veteran's service aggravated his underlying 
pre-disposed bilateral hip condition so that he developed 
degenerative arthritis at a much earlier age than normal.  Dr. S.  
supported that opinion with comments explaining his reasoning and 
his thorough knowledge of the Veteran's medical history.  For 
these reasons, the Board affords Dr. S.'s opinion greater weight 
than it can afford the opinion from the VA examiner. 

In sum, there is clear and unmistakable medical evidence that the 
Veteran's bilateral hip disorder pre-existed his period of 
service.  The weight of the competent medical evidence shows that 
the Veteran's pre-existing bilateral hip disorder was likely 
aggravated by his period of service.  Although there is no 
evidence of aggravation during either periods of the Veteran's 
service, the Board cannot ignore the fact that there was x-ray 
evidence of degenerative arthritis in both of the Veteran's hips 
in 1971.  Further, the Board finds that Dr. S.'s medical opinion 
carries more weight in this matter than the VA examiner's 
opinion.  See Willis v. Derwinski, 1 Vet. App. 66 (1991); Wilson 
v. Derwinski, 2 Vet. App 614 (1992).  Consequently, resolving any 
doubt in the Veteran's favor, the Board finds that the Veteran's 
bilateral hip disorder was permanently aggravated by his first 
period of service.  Hence, service connection for the disability 
is warranted.  See 38 C.F.R. § 3.303.

Hearing Loss and Tinnitus

The Veteran seeks entitlement to service connection for right ear 
and left ear hearing loss, and for tinnitus.  

In addition to the rules regarding service connection in general, 
there are additional considerations for addressing claims of 
entitlement to service connection specifically for hearing loss. 

Under the laws administered by VA, a certain threshold level of 
hearing impairment must be shown in order for hearing loss to be 
considered a disability.  Impaired hearing will be considered a 
disability when the auditory threshold in any of the frequencies 
at 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the auditory threshold for at least three of the 
frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 26 
decibels or greater; or when speech recognitions scores using the 
Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385.

Service department audiometric readings prior to October 31, 1967 
are assumed to be in American Standards Association (ASA) units, 
which must be converted to International Standard Organization 
(ISO) units in order to evaluate for hearing loss under 38 C.F.R. 
§ 3.385.  Since the Veteran's service medical records pertain to 
dates prior to October 31, 1967, conversion is required for the 
analysis here.

With audiological examinations, the threshold for normal hearing 
is from zero to 20 decibels; higher threshold levels indicate 
some degree of hearing loss.  Hensley v. Brown, 5 Vet App. 155 
(1993).  It is noted, however, that unless a hearing loss as 
defined under 38 C.F.R. § 3.385 is shown, VA may not grant 
service connection for hearing loss. 

Where the requirements for hearing loss disability pursuant to 38 
C.F.R. § 3.385 are not met until several years after separation 
from service, the record must include evidence of exposure to 
disease or injury in service that would adversely affect the 
auditory system and post-service test results meeting the 
criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet App. at 155.  If 
the record shows (a) acoustic trauma due to significant noise 
exposure in service and audiometric test results reflect an 
upward shift in tested thresholds while in service, though still 
not meeting the requirements for "disability" under 38 C.F.R. § 
3.385, and (b) post service audiometric testing produces findings 
which meet the requirements of 38 C.F.R. § 3.385; then the rating 
authorities must consider whether there is a medically sound 
basis to attribute the post service findings to the injury in 
service, or whether these findings are more properly attributable 
to intervening causes.  Id. at 159.

In this case, the Veteran asserts that during his first period of 
service, he worked on large aircraft engines and he was in close 
proximity to the flight lines where jets were landing and taking 
off.  He reports that he first noticed a decline in his hearing 
after service when he was informed by others that he did not hear 
well.  He also reports that he first noticed occasional ringing 
in his ears during his first periods of service, and it has 
become progressively worse since then.  The Veteran denies any 
post-service noise exposure.

A review of the service treatment records shows the results from 
twenty hearing acuity examinations during the Veteran's periods 
of service, including his Navy Reserve service, but none of the 
audiometric test findings from any of these reports revealed a 
hearing loss disability in either ear.  See the hearing acuity 
examination reports dated June 1958 to August 1986.  It is noted 
that in ten out of the twenty audio evaluations performed in 
service used spoken voice measurement, and the Veteran's hearing 
measured at 15/15, bilaterally, all ten times.  These are 
considered normal testing results.  See Smith v. Derwinski, 2 
Vet. App. 137, 138, 140 (1990).  There is also no evidence of 
complaints, treatment or diagnosis for tinnitus during the 
Veteran's periods of service. 

The report of a June 1968 examination prior to separation from 
the Veteran's first period of service shows that his ears were 
evaluated as normal and the audiogram results showed bilateral 
hearing within normal limits.  The reported results from a June 
1971 audiogram showed an indication of clinical hearing loss in 
the right ear (20 decibels at 6000 Hertz), albeit the report does 
not show hearing loss disability.   The report of an April 1983 
examination prior to the Veteran's separation from his second 
period of active duty shows bilateral hearing within normal 
limits. 

The record contains the findings from an October 2008 
audiological evaluation that shows the Veteran has left ear 
hearing loss disability (45 decibels at 3000 Hertz and 60 
decibels at 4000 Hertz) and only an indication of right ear 
hearing loss (25 decibels at 3000 Hertz and 30 decibels at 4000 
Hertz).  A January 2009 Hearing Conservation Disposition report 
shows the Veteran had been diagnosed with tinnitus and 
sensorineural hearing loss. 

The next pertinent medical evidence comes from a July 2009 
private medical statement from a private Board Certified Hearing 
Instrument Specialist.  In that statement, the private hearing 
specialist opined that based on the Veteran's history of 
inservice noise exposure and the findings from a November 2008 
audiogram, it was likely that the Veteran's hearing impairment 
was related to his inservice noise exposure.  It is noted that a 
November 2008 corresponding medical record showed the results in 
a graph format.  The private hearing specialist did not, however, 
provide specific numerical readings at the different threshold 
levels.  The Board is unable to interpret audiograms that are 
presented in graphic rather than numerical form, and it cannot 
determine whether the Veteran had bilateral hearing loss 
disability pursuant to VA regulations at that time.  See Kelly v. 
Brown, 7 Vet. App. 471 (1995).  

In November 2009, the Veteran was afforded a VA audiological 
examination.  The examination report showed hearing loss 
disability in the right ear (60 decibels at 4000 Hertz) and 
normal hearing in the right ear (all Hertz were records as 25 
decibels or under).  Speech recognition scores were recorded as 
94 percent in the right ear and as 96 percent in the left ear.  
The Veteran reported constant tinnitus for over 20 years.  The 
examiner noted the Veteran report history of noise exposure.  The 
examiner diagnosed the Veteran with tinnitus, moderately-severe 
right ear sensorineural hearing loss and hearing within normal 
limits in the left ear.  The examiner found that she could not 
provide an opinion as to whether the Veteran's tinnitus and right 
ear hearing loss was related to service because due to the 
asymmetrical factor with hearing loss and she recommended a 
follow-up examination by an ear specialist prior to providing a 
medical opinion.  

The Veteran was provided with a VA ear disease examination in 
January 2010 by an allergy and immunology physician.  In that 
examination report, the examiner noted the Veteran's history of 
noise exposure and his reports of tinnitus since service, and 
recorded the findings from the clinical evaluation.  Based on the 
findings that examination and the findings from the November 2009 
VA audiological examination, the January 2010 VA examiner found 
that the etiology of the Veteran's hearing impairment and 
tinnitus was unknown.  The examiner concluded that he could not 
determine that the Veteran's disorders had an onset in service or 
were related to service.  The examiner stated that there was no 
history of infection, physical trauma, or other medical 
conditions causing hearing loss, and the service records were 
silent for history of tinnitus and hearing loss.  

In this case, the Veteran seeks service connection for right ear 
and left ear hearing loss, and for tinnitus.  At the outset, the 
Board finds that the Veteran likely suffered noise exposure 
during his service.  See VBA Fast Letter 10-35 (September 2, 
2010) (VA will concede exposure to hazardous noise where a 
veteran's duty position is shown to have a "Highly Probable" or 
"Moderate" probability of such exposure).  Here, the Veteran's 
DD 214s from his first period of service shows that his military 
occupational specialty (MOS) was as an airplane electrician.  
Based on the Veteran's MOS, his exposure to extreme noise in 
service is highly probable.  In addition, the Veteran testified 
during an August 2010 RO hearing that he was within close 
proximity to flight lines and worked near running aircraft 
engines.   Given the Veteran's MOS, and his credible statements 
about his duties while in service, the Board finds that the 
Veteran was likely exposed to extreme noise in service.  

The remaining questions on appeal are whether the record shows 
the Veteran has current disabilities and if those disabilities 
are etiologically related to his in-service noise exposure. 

The Board first notes that a review of the record fails to 
establish show current left ear hearing loss disability as 
defined by VA law.  See 38 C.F.R. § 3.385.  The most recent 
audiometric findings from the November 2009 VA audiologic 
examination report reveal that the Veteran does not have hearing 
loss disability in his left ear.  There are no pure tone 
thresholds of 40 decibels or greater in any of the frequencies at 
500, 1,000, 2,000, 3,000 and 4,000 Hertz, and that the Veteran 
does not have at least three pure tone thresholds at 26 decibels 
or greater at 500, 1,000, 2,000, 3,000 and 4,000 Hertz at any 
time during the appeal period.  See 38 C.F.R. § 3.385.  Since the 
Veteran has not been shown to have a hearing loss disability as 
defined by VA in his left ear, service connection for left ear 
hearing loss is not warranted.  38 C.F.R. §§ 3.303 and 3.385.  

The Board now turns to the Veteran's claim of entitlement to 
service connection for right ear hearing loss.  The record shows 
the Veteran has current right ear hearing loss as defined under 
38 C.F.R. § 3.385.   See the report of the November 2009 VA 
audiological examination. 

The Board has considered the Veteran's service treatment records 
that show an indication of right ear hearing loss in June 1971 
during the Veteran's Reserve service, but there is no evidence of 
right hearing loss disability as defined by VA at any point 
during the Veteran's period of service.  The first evidence of 
right ear hearing loss disability is not shown until November 
2009, which comes sixteen years after the Veteran's separation 
from service.  See 38 C.F.R. § § 3.307, 3.309. 

This large evidentiary gap between the Veteran's discharge from 
service and the first complaints of hearing loss, or medical 
evidence of hearing loss, in 2009 weighs against the awards of 
service connection on a direct basis.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a claim 
of service connection).  

While the Board notes that there is little evidence of chronicity 
of treatment and symptoms since service (as the first post-
service evidence of record of any right ear hearing loss 
disability until 2009), the Veteran has reported symptoms of 
decreased hearing acuity in his right ear since service.  See 
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (finding a lay 
person is competent to testify to a lack of symptoms of 
difficulty breathing prior to service, continuous symptoms of 
breathing difficulty after service, and that he was given 
medication).  Notably, the finding of a hearing loss disability 
pursuant to 38 C.F.R. § 3.385 requires audiometric testing, which 
goes beyond the observations of a lay person.  Regardless, the 
Veteran's competent and credible testimony that he has 
experienced some degree of hearing loss since service is evidence 
that tends to relate the current right ear hearing loss to his 
period of service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).

In addition, the record contains conflicting medical opinions on 
whether the Veteran has a hearing loss disability that is related 
to his period of service - one negative nexus opinion from the 
January 2010 VA examiner and one positive nexus opinion from the 
private hearing specialist.  The Board finds that neither opinion 
is more probative than the other is.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Both opinions appear to have considered 
the Veteran's reported history of noise exposure and onset of his 
symptomatology.  

Given the Veteran's competent credible testimony of decreased 
hearing acuity since service, and the private hearing 
specialist's positive nexus opinion, the Board finds that when 
viewed in the light most favorable to the Veteran, the evidence 
of record is at least in equipoise on whether the Veteran's right 
ear hearing loss is related to his period of service.  Resolving 
any doubt in the Veteran's favor, the Board finds that the 
criteria for service connection for right ear hearing loss are 
met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Lastly, the Board addresses the Veteran's tinnitus claim. The 
Veteran has been diagnosed with constant tinnitus.  See the 
report of the November 2009 VA audiological examination.  As 
discussed above, VA has conceded inservice noise exposure.  The 
remaining question is whether the evidence of record is at least 
in equipoise on the issue of whether the Veteran's tinnitus is 
related to his periods of service. 

The Board first observes that by its nature tinnitus is a ringing 
in the ears that can be detected by the Veteran.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (providing that ringing in 
the ears is capable of lay observation).  The United States Court 
of Appeals for Veterans Claims (CAVC or Court) has held that, 
where there is of record lay evidence of in-service tinnitus and 
of tinnitus ever since service and medical evidence of a current 
diagnosis, such evidence suffices to indicate that disability may 
be associated with active service.  As such, the Veteran's 
statements and testimony as to when the ringing in the ears began 
is important and credible evidence going toward the matter of 
when the condition began.  The Veteran maintains that his 
tinnitus is a result of excessive noise exposure while he worked 
near flight lines and aircraft engines during his first period of 
service.  

The Board acknowledges the January 2010 VA examiner's opinion 
that the Veteran's tinnitus is not likely related to service, 
because it was not documented during his periods of active duty.  
In this regard, the Board notes that after a full review of the 
record, it found that the first report of tinnitus is not shown 
until 2009.  Prior to and since the January 2009 VA examination 
report, the Veteran has credibly stated that he first experienced 
tinnitus since service.  The Veteran has consistently maintained 
that he has experienced symptoms of tinnitus since service.

Given the nature of tinnitus, the Veteran is the only one who is 
competent to state when he began to perceive tinnitus.  The 
Veteran has credibly stated that his tinnitus began in service 
and that it has continued thereafter.  Here, given the findings 
of established noise exposure in service and the Veteran's own 
competent lay testimony of chronic symptoms of tinnitus in 
service and thereafter, the Board concludes that the Veteran's 
description of his tinnitus is sufficient to outweigh the VA 
examiners' findings that tinnitus was not incurred during 
service.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  
Consequently, resolving any doubt in the Veteran's favor, the 
Board finds that the Veteran's tinnitus is likely related to 
service.  Hence, service connection for the disability is 
warranted.  See 38 C.F.R. § 3.303.

In sum, the Veteran has credibly testified that he was exposed to 
acoustic trauma during his first period of service and his MOS 
supports his statements about noise exposure.  The record does 
not reflect that the Veteran has a left ear hearing loss 
disability as defined by VA law.  Service connection is therefore 
not warranted for left ear hearing loss.  

The January 2009 VA audiological examination report does show 
right ear hearing loss disability and a current diagnosis for 
tinnitus.  After resolving all doubt in the Veteran's favor, the 
evidence of record is at least in equipoise on whether the 
Veteran's right ear hearing loss and his tinnitus are likely 
related to his service.  Service connection is accordingly 
warranted for right ear hearing loss and tinnitus. 


ORDER

As new and material evidence has been received, reopening of the 
claim for service connection for degenerative arthritis of the 
left hip, status post joint replacement is granted.
 
Service connection for degenerative arthritis of the left hip, 
status post joint replacement, is granted

Service connection for degenerative arthritis of the right hip, 
status post joint replacement, is granted.  

Service connection for left ear hearing loss is denied. 

Service connection for right ear hearing loss is granted.

Service connection for tinnitus is granted. 



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


